Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to non-provisional patent application filing December 28, 2020. Claims 1-20 are currently pending and have been examined.

Claim Interpretation – Intended Use
Claim 9 recites the following limitations: “providing, for display by the user computing device in a display window of the platform application, data describing the financial transaction”. The limitation “for display by the user computing device in a display window of the platform application, data describing the financial transaction” refer to a future action and an intended use of the virtual resource, and therefore carries limited patentable weight. See MPEP 2103 (I)(C).


Claim Interpretation – 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Claim 6: “a machine-learned transaction analysis model configured to receive … output”,
Generic place holder: “a machine-learned transaction analysis model”,
Functional language: “receive”, “output”,
Modified by sufficient structure, material, or acts: No specific structure is detailed to identify what “a machine-learned transaction analysis model” is.
Therefore, this limitation invokes 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claims 1-18 are directed to an apparatus, claims 19-20 are directed to a process.

Claims 1 and 19 are directed to the abstract idea of financial transaction processing which is grouped under “organizing human activity” in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1 and 19 recite “receiving, …, an input that requests conducting a financial transaction with respect to a financial account that is provided by a financial institution”, “adjusting, …, an electronic ledger to conduct the financial transaction”, and “transmitting data describing the electronic ledger”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “at least one processor”, “at least one tangible non-transitory computer-readable medium”, “a user computing device”, “a platform server system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. (See MPEP 2106.5 (f), (h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of financial transaction processing. As such, the additional elements do not integrate the abstract idea into a practical application.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of financial transaction processing using computer technology (e.g.: at least one processor, see specification as filed ¶ [0057]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (see MPEP 2106.05(I)(A)(f), (h)).

Hence, claims 1 and 19 are not patent eligible.

As per dependent claims 3-8, 10-12, and 14-16, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claims 1 and 19 and due the their dependency on the rejected parent claims, claims 2-8, 10-18 and 20 are similarly not patent eligible.

As per dependent claims 2, 9, 13, 17, 18, and 20, the dependent claims recite the additional elements of “a financial institution server system”, “a platform application”, “a display windows of the platform application”. The additional elements are considered to be mere instructions to implement an abstract idea on a computer, merely uses a computer as a tool to perform an abstract idea, or are mere insignificant extra-solution activity when considered for patent eligibility under Prong Two of Step 2A. (See MPEP 2106.05(I)(A)(f), (g) & (h)). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, merely uses a computer as a tool to perform the abstract idea, or are mere insignificant extra-solution activity. (See MPEP 2106.05(I)(A)(f), (g) & (h)). In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f), (g) & (h)).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Means Plus Function
Claim 6 recites “a machine-learned transaction analysis model configured to receive … output”.

The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 9, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180005323 A1 (Grassadonia).

As per claims 1 and 19, Grassadonia discloses, at least one processor (¶ [0123]-[0124]),
at least one tangible, non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (¶ [0123]-[0125]),
receiving, at a user computing device (FIG. 1, item 101), an input that requests conducting a financial transaction with respect to a financial account that is provided by a financial institution (¶ [0028], ¶ [0039]), 
adjusting, at a platform server system (FIG. 1, item 104) that is controlled by an entity that is different and distinct from the financial institution (FIG. 1, item 116, ¶ [0037]), an electronic ledger to conduct the financial transaction (¶ [0057]) 
transmitting, from the platform server system to the financial institution, data describing the electronic ledger (¶ [0054]).

As per claims 2 and 20, Grassadonia discloses all the limitations of claims 1 and 19. Grassadonia also discloses, wherein transmitting the data describing the electronic ledger from the platform server system to the financial institution comprises (¶ [0054])
transmitting the data describing the electronic ledger to a financial institution server system that is distinct from the platform server system (FIG. 1, item 116, ¶ [0037], [0054]).

As per claim 3, Grassadonia discloses all the limitations of claim 1. Grassadonia also discloses, wherein the operations further comprise, before transmitting the data describing the electronic ledger from the platform server system to the financial institution (FIG. 4, items 407, 413, 415, ¶ [0059]), 
transmitting, from the platform server system to the financial institution, an authorization request for the financial transaction (¶ [0039], [0041]).

As per claim 4, Grassadonia discloses all the limitations of claim 1. Grassadonia also discloses, wherein the operations further comprise, before transmitting the data describing the electronic ledger from the platform server system to the financial institution (FIG. 4, items 407, 413, 415, ¶ [0059]), 
receiving, at the platform server system (FIG. 1, item 104), the authorization request for the financial transaction (¶ [0059]).

As per claim 9, Grassadonia discloses all the limitations of claim 1. Grassadonia also discloses a platform application (¶ [0028] “The client application can present information to the user”), and wherein the operations further comprise (¶ [0125]),
providing, for display by the user computing device in a display window of the platform application, data describing the financial transaction (FIG. 5, ¶ [0060]).

As per claim 18, Grassadonia discloses all the limitations of claim 1. Grassadonia also discloses wherein the operations further comprise (¶ [0125])
receiving, at the user computing device, an input that requests creating the financial account at the financial institution server system (¶ [0046]), 
transmitting, to the financial institution server system, a request for creating the financial account at the financial institution server system (¶ [0046]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of US 20200167773 A1 (Cervenka).

As per claim 5, Grassadonia teaches all the limitations of claim 1. Grassadonia does not explicitly teach, however, Cervenka teaches, wherein the data describing the electronic ledger comprises a confidence score with respect to the financial transaction requested by the user input (¶ [0108] “the ledger manager may check to see if the transaction has an acceptable KYC payment transaction risk score, as assigned by either Bank A or the ledger manager”, ¶ [0090] “This would be particularly useful for compliance requirements, such as for measures associated with Know Your Customer (KYC)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide score based transaction evaluation of Cervenka in the ledger based account management system of Grassadonia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of ledger based account management and because scoring a transaction improves transaction security by evaluating properties associated with the transaction to quantify the security associated with the transaction.

As per claim 6, combination of Grassadonia and Cervenka teach all the limlitations of claims 1 and 5. Cervenka also teaches, a machine-learned transaction analysis model configured to (¶ [0142] “the blockchain model”),
receive one or more of transaction data describing the financial transaction and user data describing the user (¶ [0125] “The main ledger manager may also determine if the transaction is within transaction size limits that have been established 
in response to receipt of one or more of the transaction data or the user data (¶ [0125]), output the confidence score with respect to the financial transaction (¶ [0125] “the main ledger manager may check to see if the transaction has an acceptable KYC payment transaction risk score, as assigned by either Bank D or the main ledger manager.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide score based transaction evaluation of Cervenka in the ledger based account management system of Grassadonia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of ledger based account management and because scoring a transaction improves transaction security by evaluating properties associated with the transaction to quantify the security associated with the transaction.

As per claim 7, Grassadonia teaches all the limitations of claim 1. Grassadonia does not explicitly teach, however, Cervenka teaches, wherein the operations further comprise, before adjusting the electronic ledger (¶ [0124] “the main ledger manager may communicate with ledger 412 to determine”),
comparing a fund balance described by the financial account to a fund amount described by the financial transaction (¶ [0124] “the main ledger manager may communicate with ledger 412 to determine if Bank D has a sufficient balance in pool account 410 in order to perform the transfer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide score based transaction evaluation of Cervenka in the ledger based account management system of Grassadonia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of ledger based account management and because scoring a transaction improves transaction security by evaluating properties associated with the transaction to quantify the security associated with the transaction.

As per claim 8, combination of Grassadonia and Cervenka teach all the limitations of claims 1 and 7. Cervenka also teaches, wherein comparing the fund balance described by the financial account to the fund amount described by the financial transaction comprises (¶ [0124]),
verifying that the fund balance described by the financial account is greater than or equal to the fund amount described by the financial transaction (¶ [0124] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide score based transaction evaluation of Cervenka in the ledger based account management system of Grassadonia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of ledger based account management and because scoring a transaction improves transaction security by evaluating properties associated with the transaction to quantify the security associated with the transaction.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of US 20190026730 A1 (Moy).

As per claim 10, Grassadonia teaches all the limitations of claim 1. Grassadonia does not explicitly teach, however, Moy teaches, wherein the financial transaction describes a peer-to- peer transaction between the user and another user, and wherein adjusting the electronic ledger to conduct the financial transaction comprises at least one of adjusting or creating a ledger entry that describes the peer-to-peer transaction (¶ [0004] “a method for conducting a distributed ledger-based peer to peer transaction may include … writing the settled transaction to the distributed ledger”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide peer to peer transaction management of Moy in the ledger based account management system of Grassadonia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of ledger based account management and because peer to peer transaction management improves transaction management by providing a capability to do a direct transaction between two parties to the transaction without a middle entity managing the transaction.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of US 10621561 B1 (Brock).

As per claim 11, Grassadonia teaches all the limitations of claim 1. Grasskonia does not explicitly teach, however, Brock teaches, wherein the financial transaction describes a merchant transaction between the user and a merchant, and wherein adjusting the electronic ledger to conduct the financial transaction comprises at least one of adjusting or creating a ledger entry that describes the merchant transaction (col. 16, lines 41-52 “The payment service system 108 may automatically convert the amount of security asset received from the customer to a quantity of fiat currency and transfer the fiat currency to the merchant. The fiat currency may be transferred to the merchant by debiting the currency ledger 212 associated with the payment service 108 and crediting the currency ledger 208 associated with the merchant”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide merchant transaction management of Brock in the ledger based account management system of Grassadonia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of ledger based account management and because merchant transaction management improves transaction management by providing ledger based management of the transaction to secure transaction records.

As per claim 12, Grassadonia teaches all the limitations of claim 1. Grasskonia does not explicitly teach, however, Brock teaches, wherein the financial transaction describes a physical currency interaction comprising at least one of depositing or withdrawing physical currency with respect to the financial account (col. 16, lines 41-52 "The fiat currency may be transferred to the merchant by debiting the currency 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide merchant transaction management of Brock in the ledger based account management system of Grassadonia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of ledger based account management and because merchant transaction management improves transaction management by providing ledger based management of the transaction to secure transaction records.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of US 20100114774 A1 (Linaman)

As per claim 13, Grassadonia teaches all the limitations of claim 1. Grassadonia also teaches wherein the operations further comprise (¶ [0125]).

Grassadonia does not explicitly teach, however, Linaman teaches, receiving a chargeback request that identifies a suspect transaction (FIG. 2, item 20, ¶ [0018])
in response to receiving the chargeback request, transmit, from the platform server system to the financial institution server system, data that describes the electronic ledger with respect to the suspect transaction (¶ [0023]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide chargeback management of Linaman in the ledger based account management system of Grassadonia since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of ledger based account management and because chargeback management improves transaction management by providing ledger based management of the chargebacks to secure transaction records.

As per claim 14, combination of Grassadonia and Linaman teach all the limitations of claims 1 and 13. Linaman also teaches, wherein the data that describes the electronic ledger with respect to the suspect transaction describes at least one of: an amount of the suspect transaction (¶ [0023] “the merchant 16 updates the general ledger logs with the financial activity of the transaction and records the recovery of the transaction amount”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide chargeback management of Linaman in the ledger based account management system of Grassadonia since the claimed invention is merely a combination of old elements, and in the combination each element .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of US 20200134608 A1 (Gluck).

As per claim 15, Grassadonia teaches all the limitations of claim 1. Glassakonia also teaches, wherein the operations further comprise (¶ [0125]), before adjusting the electronic ledger (¶ [0124]).

Glassakonia does not explicitly teach, however, Linaman teaches, comparing the financial transaction requested by the input with one or more privileges settings for the user set by the user or by another user (¶ [0063]),
determining that the financial transaction is permitted based on the comparison of the financial transaction with the one or more privileges settings for the user (¶ [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide privilege control of Gluck in the ledger .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of US 20170032365 A1 (Liberty).

As per claim 16, Grassadonia teaches all the limitations of claim 1. Grassadonia also teaches, wherein the operations further comprise (¶ [0125]), before adjusting the electronic ledger (¶ [0124]).

Grassadonia does not explicitly teach, however, Liberty teaches, comparing the financial transaction requested by the input with one or more controls set by a financial institution (¶ [0017]),
determining that the financial transaction is permitted based on the comparison of the financial transaction with the one or more controls set by a financial institution (FIG. 3, item 305, 306, 307, ¶ [0048]-[0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide financial institution based control of Liberty .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of US 20200092107 A1 (Cole).

As per claim 17, Grassadonia teaches all the limitations of claim 1. Grassadonia also teaches, wherein the operations further comprise (¶ [0125]).

Grassadonia does not explicitly teach, however, Cole teaches,  receiving, at the user computing device, user information (¶ [0134]) ,
transmitting, to the financial institution server system, data describing the user information (¶ [0134])
verifying, at the financial institution server system, an identity of the user based on the user information (¶ [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide identity verification mechanism of Cole in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692